           Case 2:18-cv-00352-RFB-EJY Document 31 Filed 05/05/20 Page 1 of 3



 1 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   DON SPRINGMEYER, ESQ.
 2 Nevada Bar No. 1021
   DANIEL BRAVO, ESQ.
 3 Nevada Bar No. 13078
   3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
   (702) 341-5200 / Fax: (702) 341-5300
 5 dspringmeyer@wrslawyers.com
   dbravo@wrslawyers.com
 6
   (Additional Counsel on Signature Page)
 7
   Attorneys for Plaintiff
 8
 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10
11 JAMIE PETTY,                                    Case No.: 2:18-cv-0352-RFB-EJY

12                 Plaintiff,
13          vs.                                        STIPULATION DISMISSING
                                                       ACTION WITH PREJUDICE
14 BLUE SKIES GROUP, LLC; BLUE SKIES                   PURSUANT TO FED. R. CIV. PROC.
   AVIATION GROUP HOLDINGS LLC;                        41
15 STEPHEN WILL ASHCROFT; and
   ROBERT CAPUTO,
16
              Defendants.
17
18         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, it is hereby stipulated by
19 and between parties, Plaintiff, Jamie Petty, and Defendants Blue Skies Group, LLC; Blue Skies
20 Aviation Group Holdings LLC; Stephen Will Ashcroft; and Robert Caputo, by and through their
21 undersigned counsel of record, that the above-captioned action (including all claims and all
22 counterclaims) are hereby dismissed with prejudice. Both the Plaintiff and the Defendants shall
23 bear their own attorneys’ fees and costs.
24 / / /
25 / / /
26 / / /
27 / / /
28
            Case 2:18-cv-00352-RFB-EJY Document 31 Filed 05/05/20 Page 2 of 3



 1 RESPECTFULLY SUBMITTED,

 2 DATED this 1st day of May, 2020.

 3 WOLF, RIFKIN, SHAPIRO,                              HOLLAND & HART LLP
   SCHULMAN & RABKIN, LLP
 4
   By: /s/ Mallory Biblo                               By: /s/ David J. Freeman
 5 Don Springmeyer, Esq. (SBN 1021)                    Bryce K. Kunimoto, Esq. (SBN 7781)
   Daniel Bravo, Esq. (SBN 13078)                      Robert J. Cassity, Esq. (SBN 9779)
 6 3556 E. Russell Road, Second Floor                  David J. Freeman, Esq. (SBN 10045)
   Las Vegas, Nevada 89120                             HOLLAND & HART LLP
 7 (702) 341-5200 / Fax: (702) 341-5300                9555 Hillwood Drive, 2nd Floor
   dspringmeyer@wrslawyers.com                         Las Vegas, Nevada 89134
 8                                                     (702) 222-2542 / Fax: (702) 669-4650
   dbravo@wrslawyers.com                               bkunimoto@hollandhart.com
 9                                                     bcassity@hollandhart.com
   Warren T. Burns, Esq. (Admitted Pro Hac)            dfreeman@hollandhart.com
10 Mallory Biblo, Esq. (Admitted Pro Hac)
   LeElle Slifer, Esq. (Admitted Pro Hac)              Attorneys for Defendants Blue Skies Group,
11 BURNS CHAREST LLP                                   LLC, Blue Skies Aviation Group Holdings
   5900 Jackson Street, Suite 500                      LLC, Stephen Will Ashcroft, and Robert
12                                                     Caputo
   Dallas, Texas 75202
13 Telephone: (469) 904-4550
   Facsimile: (469) 444-5002
14 wburns@burnscharest.com
   lslifer@burnscharest.com
15 mbiblo@burnscharest.com

16
   Korey Nelson. Esq. (Admitted Pro Hac)
17 BURNS CHAREST LLP
   356 Canal Street
18 New Orleans, Lousiana 70130
   Telephone: (504) 799-2845
19 knelson@burnscharest.com

20
     Attorneys for Plaintiff Jamie Petty
21

22
                                                ORDER
23
     IT IS SO ORDERED.
24                                                ________________________________
                                           ______________________________________________
25                                         UNITED RICHARD     F. BOULWARE,
                                                   STATES DISTRICT  JUDGE OR II
                                                   UNITED
                                           MAGISTRATE       STATES DISTRICT JUDGE
                                                        JUDGE
26
                                                  DATED this 5th day of May, 2020.
27                                         DATED:_______________________________________
28

                                                   2
           Case 2:18-cv-00352-RFB-EJY Document 31 Filed 05/05/20 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on May 1, 2020, a true and correct copy of the above and foregoing
 3 was electronically filed and served on all counsel of record who have appeared in this case via
 4 the Court’s CM/ECF system.
 5
 6                                                     /s/ Mallory Biblo
                                                       Mallory Biblo
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
